Citation Nr: 1709790	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including ringworm and basal cell carcinoma claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for tremors, including as due to Agent Orange exposure, and/or as secondary to service connected PTSD, and/or as secondary to medication taken for service-connected hepatitis B with liver cirrhosis.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability evaluation in excess of 30 percent for service-connected PTSD from January 24, 2006 to May 12, 2008.

5.  Entitlement to a disability evaluation in excess of 50 percent for service-connected PTSD from March 13, 2008.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective January 24, 2006.
REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1975, including service in Vietnam.  He also had a period of reserve duty from 1994 to 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the electronic file.

This matter was previously before the Board in October 2011 and July 2014.  In July 2014, the Board assigned a 30 percent evaluation for PTSD from January 24, 2006 to May 12, 2008 and a 50 percent evaluation for PTSD from May 13, 2008 onward.  The Board remanded the issues of entitlement to service connection for a skin disorder, for tremors and for an acquired psychiatric disorder, other than PTSD for further development.  In addition, the Board referred an informal claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) to the RO for adjudication.

In August 2014, the Veteran appealed the June 2014 decision that denied entitlement to a disability rating in excess of 30 percent for service-connected PTSD prior to May 13, 2008, and in excess of 50 percent from May 13, 2008 and referred the issue of entitlement to a TDIU to the RO to the United States Court of Appeals for Veterans Claims (Court).

Thereafter, in June 2015, the Board again remanded the issues of entitlement to service connection for a skin disorder, tremors and an acquired psychiatric disorder other than PTSD to the RO for additional development.  The issue of entitlement to a TDIU was also referred to the RO again as it had not yet been adjudicated.

In August 2015, pursuant to a Joint Motion for Remand (JMR), the Court remanded the Board's June 2014 decision that denied entitlement to a disability rating in excess of 30 percent for service-connected PTSD prior to May 13, 2008, and in excess of 50 percent for service-connected PTSD from May 13, 2008, for action consistent with the terms of the JMR.  In addition, the Court reversed the Board's decision to refer, rather than remand, the issue of entitlement to a TDIU.

The issues of entitlement to a disability rating in excess of 30 percent for service-connected PTSD prior to May 13, 2008, and in excess of 50 percent for service-connected PTSD from May 13, 2008 and entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

In September 2016, prior to the promulgation of a decision by the Board, the Veteran's authorized representative submitted correspondence indicating the Veteran wished to withdraw from appellate review his claims for service connection for a skin disorder, for tremors and for an acquired psychiatric disorder other than PTSD.
CONCLUSION OF LAW

The criteria for withdrawal of the appeals for claims for entitlement to service connection for a skin disorder, tremors and an acquired psychiatric disorder, other than PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

The Veteran's authorized representative submitted correspondence in September 2016 indicating the Veteran wished to withdraw from appellate review his claims for entitlement to service connection for tremors and for a skin disorder, including ringworm and basal cell carcinoma.  Additionally, the Veteran indicated that if the Board determined that all of his psychiatric symptoms are attributable to his service-connected PTSD, he would withdraw his claim for entitlement to service connection for "an acquired psychiatric disorder other than PTSD."

A review of the record reveals the findings of a September 2015 VA mental disorders examination determined that the only psychiatric disorder the Veteran is diagnosed with is PTSD.  This finding is corroborated by the private medical evaluation report of Dr. C., submitted by the Veteran in support of his claim for a higher disability evaluation for service-connected PTSD.  Dr. C. determined that the Veteran has a primary diagnosis of PTSD and meets no diagnostic criteria for any other psychiatric illness.  Therefore, because the medical evidence establishes that the Veteran's psychiatric symptoms are solely attributable to his service-connected PTSD, the Board recognizes that the Veteran's claim of entitlement to service connection for "an acquired psychiatric disorder other than PTSD" is also withdrawn.

As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

The appeal regarding the Veteran's entitlement to service connection for a skin disorder, to include ringworm and basal cell carcinoma claimed as due to Agent Orange exposure is dismissed.

The appeal regarding the Veteran's entitlement to service connection for tremors, including as due to Agent Orange exposure, and/or as secondary to service connected PTSD, and/or as secondary to medication taken for service-connected hepatitis B with liver cirrhosis is dismissed.

The appeal regarding the Veteran's entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for higher disability evaluations for his service-connected PTSD and to adjudicate the issue of his entitlement to a TDIU.

The August 2015 JMR found that the Board failed to provide sufficient reasons and bases in explaining its determinations that the Veteran was not entitled to a disability rating in excess of 30 percent for the period prior to May 13, 2008, for his service-connected PTSD, or to a disability rating in excess of 50 percent from May 13, 2008 onward.  The JMR found that the Board ignored evidence of the Veteran's hallucinations, impaired impulse control exhibited by violence and his difficulty in establishing and maintaining relationships in its decision.  Thus, the Court found that a remand was warranted for the Board to fully consider the Veteran's PTSD symptoms in assigning an appropriate disability rating for the entire appeal period.  See Tucker v. West, 11 Vet. App. 369, 374 (1998).

Since the JMR, new evidence has been added to the record, including a September 2015 VA mental disorders examination and a September 2016 private medical evaluation.  The findings of the September 2016 private medical evaluation indicate the Veteran exhibited significantly more severe PTSD symptoms than previously documented in the September 2015 VA mental disorders examination; reflecting a worsening of the Veteran's PTSD symptomatology.  Thus, the Veteran must be afforded a new VA examination to assess the current nature, extent and severity of his service-connected PTSD.  When a Veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).

On remand, the examiner is asked to review the entire record, including but not limited to the September 2015 VA mental disorder examination and the September 2016 private medical evaluation.  The electronic file should also be updated to include any recent VA treatment records that are not of record.  The Veteran should also be provided with an opportunity to submit any lay evidence and/or private medical records addressing the current nature and severity of his PTSD symptoms.

Pursuant to the Court's August 2015 memorandum decision, the Board is remanding the issue of entitlement to a TDIU for initial adjudication by the RO.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his PTSD.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of the extent and severity of any symptoms associated with his PTSD.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from January 2006 to the present.  The examiner is asked, to the extent possible, to reconcile the findings of the September 2015 VA mental disorders examination with the findings of the September 2016 private medical evaluation by Dr. C.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issues of entitlement to a TDIU.

6.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and allow an appropriate period of time for response before returning the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


